DETAILED ACTION

Election/Restrictions

Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/27/22.
The traversal is “in anticipation of the possibility of rejoinder…”.  No actual traversal of the content or characterization of the restriction requirement is argued.  A possible future rejoinder does not require a traversal. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oertel et al. (DE 44-38-460) (See NPL for English Translation).
	In respect to claims 1 and 5, Oertel et al. disclose a print medium comprising: a print surface 6 and a microembossed identification code comprising multiple microembossed features grouped together at a location 2 on the print surface (Figs 1-2); the features have a depth of ideally 3-50 µm, wherein the spacing is approximate to the depth, and thus also 3-50 µm (0016; Fig. 2); a depth of 3-50 µm infers a height of 3-50 µm for adjacent spaces which are projections “linear embossed ridges”.
	In respect to claim 2, Oertel et al. disclose that the location 2 is very close to the edge of a standard credit card (with a height of 5.4 cm), and one of ordinary skill would glean that the location is within 1 cm from the edge (Fig. 1).
	In respect to claim 6, Oertel et al. disclose that the microembossed features may be rounded, thus the intermittent ridges are convex (Fig. 3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 4, are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2016/0078205) in view of Oertel et al. (DE 44-38-460) (See NPL for English Translation).
	In respect to claim 1, Coles et al. disclose a print medium comprising: a print surface 201 and a microembossed identification code comprising multiple microembossed features grouped together at a location on the print surface (Fig. 2); the features may have a height in the microns (0029), however, Cole et al. does not disclose any particular heights (or spacing).  However, Oertel et al. teach a similar invention with an ideal depth (and accompanying height) of 3-50 µm (0016).  It would have been obvious to provide the features taught in Cole et al. with a height of 3-50 µm in view of Oertel et al. to ensure good machine readability while reducing visibility to the eye (0016).
Neither Coles et al. or Oertel et al. explicitly recite the spacing between features, though one of ordinary skill would readily infer they are on a similar range, however, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, the claimed range is extensive, with the extent of the range a factor of 50x, and thus absolutely no specificity to this range. 
In respect to claims 3 and 4, Coles et al. further disclose that the features are implemented as a first plurality of raised features and a second plurality of unraised feature, each represented a binary code of “0” and “1”, that are equally spaced (Fig. 2).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nanjo (EP 1,970,841), Iftime et al. (US 2008/0121727), Hampson et al. (US 4,449,042), Asai (JP 9,320,911), Sun et al. (CN 102,096,799), Stylios (GB 2,307,762), and Depta (CN 1,561,501), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637